Exhibit 32 CERTIFICATION OF FINANCIAL REPORTS PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies that, to his/her knowledge, (i)the Form 10-Q filed by HOMETOWN BANKSHARES CORPORATION (the “Issuer”) for the period ended March 31, 2015, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii)the information contained in the Form 10-Qfairly presents, in all material respects, the financial condition and results of operations of the Issuer as ofthe dates and for the periods presented therein. HOMETOWN BANKSHARES CORPORATION Date: May 15, 2015 By: /s/ Susan K. Still Susan K. Still President and Chief Executive Officer Date: May 15, 2015 By: /s/ Charles W. Maness, Jr. Charles W. Maness, Jr. Executive Vice President Chief Financial Officer
